On Petition for Rehearing.
Mr. Justice Bean
delivered the opinion.
5. Without questioning the main opinion, the defendant, in view of another trial, petitions the court to indicate more clearly its views as to whether its defense of fraud is applicable to the claim for reclamation on the excess of 40,000 feet of lumber in the cargo of the Airlie; and, in that connection, attention is called to the ruling of the trial court on the motion for a new trial, which it is suggested indicates that in the opinion of that court, such a defense was confined alone to the upper assortment of the Ballochmyle’s cargo. We can see no *161difference, so far as the right to set up the defense of fraud is concerned, between the two causes of action. It is true, the two cargoes were received by the plaintiffs under different contracts; but, in the matter of the excess in the Airlie’s cargo, they were the agents of the defendant from the beginning, to sell and dispose of it to the best advantage, and, as to the Ballochmyle’s cargo-, they became agents, by subsequent contract, to settle the dispute as to quality at the port of discharge. In either case they were required to act honestly and in good faith, and whether they did so, or not, was a question for the jury. Their obligations to the defendant were practically the same as to both cargoes, and the defendant’s right to question their good faith is identical, regardless of the fact whether the lumber then constituting the two cargoes was received under the same contract or not.
As a new trial was ordered on the plaintiff’s appeal, it was unnecessary to consider the questions presented by the cross-appeal, except in so far as it affects the matter of costs; and, inasmuch as the conclusion we have reached virtually upholds the defendant’s contention respecting its rights to have the question of fraud as to the excess of the Airlie cargo submitted to the jury, it is entitled to recover such costs as it may have made on account of the cross-appeal.
Rehearing Denied.